
	
		III
		110th CONGRESS
		2d Session
		S. RES. 721
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing and honoring the Smith Center
		  High School football team.
	
	
		Whereas
			 the citizens of Kansas are truly proud of the Smith Center High School football
			 team for capturing the team’s fifth State football championship title after
			 finishing an undefeated season;
		Whereas
			 Smith Center has won 67 consecutive games, which is the third-longest winning
			 streak among high school football teams in the Nation, and which breaks the
			 State record;
		Whereas
			 Smith Center set a national record by scoring 72 first-quarter points in a
			 playoff game in 2007;
		Whereas, in the 2007 season, Smith Center
			 outscored its opponents 844–20;
		Whereas
			 head football coach Roger Barta has provided consistent leadership for the
			 team, has led Smith Center to win 7 State titles, and was named national high
			 school football coach of the year by the U.S. Army All-American Bowl Selection
			 Committee;
		Whereas
			 Smith Center players provide an excellent example to our Nation’s youth by
			 signing a pledge to stay away from drugs, alcohol, and tobacco, and by
			 demonstrating outstanding determination and teamwork; and
		Whereas
			 the members of the Smith Center High School football team include: Ethan
			 Eastes, Clay Pickel, Colt Rogers, Aaron McNary, Joe Osburn, Truitt Kuhlmann,
			 Alex Hobelmann, Trevor Rempe, Travis Rempe, Kris Lehmann, Brock Baxter, Shawn
			 Stansbury, Garrett Kuhlmann, Matt Atwood, Taylor Rippe, Tracy Hudson, Trey
			 Molzahn, Aaron Sellars, Marshall McCall, Cole McDowell, Dereck McNary, Chase
			 McDonald, William Overmiller, Jon Osburn, Nate Fiester, Monroe Schmidt, Joel
			 Osburn, Kaden Roush, Brit Nixon, Van Tucker, Logan Tuxhorn, Dillon Corbett,
			 Grady Brooks, Cole Conaway, Nathan Cox, Louis Frazier, Jesse Roush, Spencer
			 VanderGiesen, Zachary Herdt, Trenton Terrill, Bryce Standley, Cody Tucker, Josh
			 McDowell, Kale Terrill, Kelly Wiig, Jake Fischer, Curtis Favinger, Collin
			 Duntz, Johny Troy, Billie Stokesbury, Josh Nixon, Justin Nixon, Anden Hughes,
			 Spencer Kirchhoff, Jace Winder, and Kalen Mace: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Smith Center High School
			 football team, including the players, head coach Roger Barta, and the coaching
			 staff, on a victorious season; and
			(2)thanks the team for the great honor it has
			 brought to Smith Center and to the State of Kansas.
			
